DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/2019 was filed after the mailing date of the instant application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 9 recites “A re-computation controller” that does not fall within at least one of the four categories of patent eligible subject matter, i.e., process, machine, manufacture, or composition of matter.  Even if it is a process comprising of a step of scheduling the re-computation, the claim is directed to program/software per se because no hardware was included, and therefore the claim failed to comply with the 35USC statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by Pub. No. US2015/0234890 issued to Legrand et al. (“Legrand”).
As to Claim 1, Legrand teaches a method for re-computing pre-computed search results performed in a database environment (Legrand, Figure 1, Abstract), the database environment comprising: 
at least one search platform for maintaining the pre-computed search results, wherein the search platform provides at least two groups of pre-computed search results to requesting clients at given provision times, a first group of pre-computed search results at a first provision time and a second group of pre-computed search results at a second provision time (Legrand, Figures 1-2 and 6, [0006] whereas re-computation controller assigns a re-computation indicator to any of the pre-computed search results.  The re-computation indicator for a pre-computed search result i is based on at least the following factors: a probability that the pre-computed search result i is still valid; and a re-computation frequency of the search result i); 
a re-computation controller for controlling the re-computation of the pre-computed search results on the basis of validity probabilities associated with the pre-computed search results (Legrand, Figures 1-2 and 6, [0032]); and 
a computation platform for re-computing the pre-computed search results (Legrand, Figures 1-2 and 6, [0022]); and 
the method comprising: scheduling, by the re-computation controller, the re-computation of the first group and the second group of the pre-computed search results by the computation platform based on available computing resources of the computation platform, the validity probabilities associated with the pre-computed search results of the first group and second group and the respective provision times such that the validity of the search results of the first group providing by the validity probabilities is maximized at the first provision time and the validity of the pre- computed search results of the second group providing by the validity probabilities is maximized at the second provision time (Legrand, Figures 1-2 and 6, [0032-33] whereas validity rate of a given pre-computed search result i may be, for example, statistically derived from the occurrence and the outcomes of past (re-)computations or (re-)collections and comparisons of the re-collected search result with its previous state or values.  For example, it has been determined that a particular pre-collected search result i has a validity rate .lamda..sub.i of 10% per hour meaning that the probability of a particular pre-collected search result i being valid decreases by 10% every hour.  At the time of its (re-)collection or (re-)computation, a particular pre-collected search result i is generally 100% valid.  After one hour, a particular pre-collected search result i is valid with a probability of 90%.  After two hours, the validity of a particular pre-collected search result i is 81% (=90% decreased by another 10%).  After three hours, the validity of a particular pre-collected search result i is 72.9%, and so on); 
re-computing, by the computation platform, the pre-computed search results according to scheduling by the re-computation controller (Legrand, Figures 1-2 and 6, [0007] [0086-89] whereas Table 1 showed scheduling); and 
providing, by the search platform, the first group of pre-computed search results at the first provision time and the second group of pre-computed search result at the second provision time to the respective requesting clients (Legrand, Figures 1-2 and 6, Table 2, Table 3 [0090-97]).
As to Claim 2, Legrand teaches The method of claim 1, further comprising: 
determining, by the re-computation controller, that the computation platform has insufficient computing resources to re-compute all pre-computed search results of the first and the second group of pre-computed search results until the respective provision times (Legrand, Figures 1-2 and 6, [0099]); and 
wherein scheduling the re-computation of the first group and the second group of the pre-computed search results comprises: assigning a first portion of the computing resources of the computation platform available until the first provision time to the first group of pre-computed search results to conclude re-computation of at least a subset of the first group of pre-computed search results until the first provision time (Legrand, [0100]), and assigning a second portion of the computing resources of the computation platform available until the second provision time to the second group of pre-computed search results to conclude re-computation of at least a subset of the second group of (Legrand, Figures 1-2 and 6, [0107]).
As to Claim 3, Legrand teaches The method of claim 1, wherein scheduling the re-computation of the first group and the second group of the pre-computed search results comprises: 
determining the first provision time of the first group of pre-computed search results and determining the second provision time of the second group of pre-computed search results (Legrand, Figures 1-2 and 6, [0042]); 
determining the computation resources required to re-compute the pre-computed search results of the first group and determining the computation resources required to re-compute the pre-computed search results of the second group (Legrand, Figures 1-2 and 6, [0039] [0041]); 
determining the available computation resources of the computation platform during a time period prior to the first provision time and the second provision time (Legrand, Figures 1-2 and 6, [0051] whereas amount of pre-computed search results re-computed by the computation platform re-computed within a given period of time, e.g., 20 minutes (also referred to as a "re-computation cycle"), is limited by the computation resources of the computation platform 3 that are available for the re-computation the period of time); and 
in response to determining that the computation resources of the computation platform are insufficient to re-compute all pre-computed search results of the first and the second group of pre-computed search results until the respective provision times: 
selecting pre-computed search results of the first and second group for re-computation based on validity probabilities of the pre-computed search (Legrand, Figures 1-2 and 6, [0032]), and determining which of the selected pre-computed search results of the first and second group are to be re-computed at which re-computation time (Legrand, Figures 1-2 and 6-7, [0032-33]).
As to Claim 4, Legrand teaches The method of claim 3, further comprising: in response to determining that the computation resources of the computation platform are sufficient to re-compute all pre-computed search results of the first and the second group of pre-computed search results until the respective provision times (Legrand, Figures 3A-C and 4A-B, [0044-46]), determining which of the pre-computed search results of the first and second group are to be re-computed at which re-computation time (Legrand, Figures 1-2 and 6, [0039] [0041-43]).
As to Claim 5, Legrand teaches The method of claim 1, wherein scheduling the re-computation of the first group and the second group of the pre-computed search results comprises: 
determining a weight Wij for each pre-computed search result D; of the first and second group, wherein the weight Wij specifies a gain provided by a re-computation of the respective pre-computed search result D; at a time slot Si prior to the respective provision time of the first and second group (Legrand, Figures 1-2 and 6, [0050-51] whereas re-computation indicator for a particular pre-computed search result i is generated by weighting the probability that the pre-computed search result i is still valid ("expected accuracy") with the access frequency measure of the pre-computed search result).
As to Claim 6, Legrand teaches The method of claim 1, wherein the search platform receives requests for pre-computed search results of the first and/or the (Legrand, Figures 1-2 and 6, [0051] whereas amount of pre-computed search results re-computed by the computation platform re-computed within a given period of time, e.g., 20 minutes), and scheduling of the re-computation of the first and the second group of pre-computed search results is additionally based on an access frequency of the first group and of the second group of pre-computed search results (Legrand, Figures 1-2 and 6, [0051] whereas re-computation controller 2 issues a re-computation order to the computation platform 3 to re-compute them within the next re-computation cycle.  The computation platform 3 executes this order in a batch-oriented manner and forwards the re-computed search results to the search platform 4).
As to Claim 7, Legrand teaches The method of claim 1, wherein the respective provision times of the first group of pre-computed search results and the second group of pre-computed search results are set by the requesting clients (Legrand, Figures 1-2 and 6, [0087-89]).
As to Claim 8, Legrand teaches The method of claim 1, wherein the pre-computed search results of the first group of pre-computed search results and the second group of pre-computed search results are retrieved by the requesting clients (Legrand, Figures 1-2 and 6, [0020] [0086-89] whereas Table 1 illustrates groups of pre-computed search results based on various departure dates).

As to Claims 9 and 10, Legrand teaches a re-computation controller for re-computing pre-computed search results maintained by at least one search platform (Legrand, Figures 1-2 and 6, [0006] whereas re-computation controller assigns a re-computation indicator to any of the pre-computed search results.  The re-computation indicator for a pre-computed search result i is based on at least the following factors: a probability that the pre-computed search result i is still valid; and a re-computation frequency of the search result i), wherein the at least one search platform maintains the pre-computed search results, by providing at least two groups of pre-computed search results to requesting clients, a first group of pre-computed search results at a first provision time and a second group of pre-computed search results at a second provision time (Legrand, Figures 1-2 and 6, [0099]), and wherein the re-computation controller is arranged to control the re-computation of the pre-computed search results by a computation platform on the basis of validity probabilities associated with the pre-computed search results by: 
scheduling the re-computation of the first group and the second group of the pre-computed search results by the computation platform based on available computing resources of the computation platform, the validity probabilities associated with the pre-computed search results of the first group and second group and the respective provision times (Legrand, Figures 1-2 and 6, [0107]), such that the validity of the search results of the first group providing by the validity probabilities is maximized at the first provision time and the validity of the pre-computed search results of the second group providing by the validity probabilities is maximized at the second provision time (Legrand, Figures 1-2 and 6, [0032-33] whereas validity rate of a given pre-computed search result i may be, for example, statistically derived from the occurrence and the outcomes of past (re-)computations or (re-)collections and comparisons of the re-collected search result with its previous state or values.  For example, it has been determined that a particular pre-collected search result i has a validity rate .lamda..sub.i of 10% per hour meaning that the probability of a particular pre-collected search result i being valid decreases by 10% every hour.  At the time of its (re-)collection or (re-)computation, a particular pre-collected search result i is generally 100% valid.  After one hour, a particular pre-collected search result i is valid with a probability of 90%.  After two hours, the validity of a particular pre-collected search result i is 81% (=90% decreased by another 10%).  After three hours, the validity of a particular pre-collected search result i is 72.9%, and so on).

Citation of Pertinent Prior Arts
The prior art made of record and not relied upon in form PTO-892, if any, is considered pertinent to applicant's disclosure:  For example:
Legrand (Pub. No. US2016/0125497) teaches re-computing pre-computed search results.
Barness et al (Pub. No. US2006/0085394) teaches pre-computing a query result.
Aubry et al (Pub. No. US2013/0073586) teaches pre-computed database query results.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-HA DANG whose telephone number is (571)272-4033.  The examiner can normally be reached on M-F 10:00AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Thanh-Ha Dang
/THANH-HA DANG/
Primary Examiner, Art Unit 2163